EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In claim 5, line 4, “a right loop strap” has been replaced with -- a right loop-strap --

In claim 5, lines 6-7, “a Velcro strip attached to side of the front panel opposite the bottom” has been replaced with -- one of a hook and loop fastener strip attached to the back panel opposite the bottom --

	In claim 5, line 10, “quick release” has been replaced with -- quick-release --

	In claim 5, line 12, “top and an” has been replaced with -- top; an --

	In the Abstract, line 4, “The d backpack” has been replaced with -- The backpack --

	/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	5/6/22